Comments: The Request has been approved except for the request to change the 371 date from “Mar. 27, 2014” to “Mar. 19, 2014”.  The ADS filed 8/20/18 has the 371 date of PCT/US2014/031220 as Mar. 27, 2014.  Per MPEP 1481.03(A)(1), applicant’s request to correct this benefit claim in the issued patent requires (C) a grantable petition to accept an unintentionally delayed claim under 37 CFR 1.78(e) including the petition fee as set forth in 37 CFR 1.17(m).






/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786